Name: COMMISSION REGULATION (EEC) No 1147/93 of 11 May 1993 extending the term of validity of the import licences in the pigmeat sector provided for in Regulation (EEC) No 564/92
 Type: Regulation
 Subject Matter: Europe;  political geography;  tariff policy;  animal product
 Date Published: nan

 No L 116/14 Official Journal of the European Communities 12. 5. 93 COMMISSION REGULATION (EEC) No 1147/93 of 11 May 1993 extending the term of validity of the import licences in the pigmeat sector provided for in Regulation (EEC) No 564/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 564/92 (4), amended by Regulation (EEC) No 3371 /92 Q, lays down the detailed rules for applying in the pigmeat sector the system provided for by the Interim Agreements concluded by the Community with the aforementioned third countries ; Whereas Community operators submitted their applica ­ tions for import licences for the period 1 January to 31 March 1993 during the first ten days of January 1993 ; whereas the operators were convinced at that time that they would be able to meet their obligations under the import licences issued on 23 January 1993 ; Whereas, as a result of the outbreak of foot-and-mouth disease, imports of live pigs, pigmeat and certain processed products from the these three countries in question into the Community are banned since 8 April 1993 by Commission Decision 93/21 0/EEC (6) ; whereas, as a result of these unforeseeable events, Community operators cannot fulfil their obligations to import before the expiry of the import licences ; whereas the term of validity of the said licences should therefore be suffici ­ ently extended ; Whereas the measures provided for in this Regulation, are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . At the request of the operator in question, the term of validity of the import licences referred to in Article 1 of Regulation (EEC) No 564/92 and issued on 23 January 1993 shall be extended by 60 days. 2. The application referred to in paragraph 1 above must be accompanied by the original of the import licence concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1993 . For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 56, 29 . 2. 1992, p. 3 . (2) OJ No L 56, 29. 2. 1992, p. 6 . \3) OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 61 , 6. 3 . 1992, p. 9 . (0 OJ No L 342, 25. 11 . 1992, p. 22. (*) OJ No L 90, 14. 4. 1993, p. 33.